

114 S2255 ES: Trade Adjustment Assistance Extension Act of 2021
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



117th CONGRESS1st SessionS. 2255IN THE SENATE OF THE UNITED STATESAN ACTTo extend the trade adjustment assistance program for one month.1.Short titleThis Act may be cited as the Trade Adjustment Assistance Extension Act of 2021.2.Extension of trade adjustment assistance program(a)Extension of termination provisionsSection 285 of the Trade Act of 1974 (19 U.S.C. 2271 note) is amended by striking June 30, 2021 each place it appears and inserting July 23, 2021.(b)Reemployment trade adjustment assistanceSection 246(b)(1) of the Trade Act of 1974 (19 U.S.C. 2318(b)(1)) is amended by striking June 30, 2021 and inserting July 23, 2021.(c)Trade adjustment assistance for workersSection 245(a) of the Trade Act of 1974 (19 U.S.C. 2317(a)) is amended by striking June 30, 2021 and inserting July 23, 2021.(d)Effective dateThe amendments made by this section take effect on the earlier of—(1)the date of the enactment of this Act; or(2)June 30, 2021. (e)Application of prior lawSection 406 of the Trade Adjustment Assistance Reauthorization Act of 2015 (title IV of Public Law 114–27; 129 Stat. 379; 19 U.S.C. 2271 note prec.) is amended—(1)in subsection (a)—(A)in the matter preceding paragraph (1), by striking July 1, 2021 and inserting July 24, 2021; and(B)in paragraphs (5) and (6), by striking the 1-year period beginning on July 1, 2021 and inserting the period beginning on July 24, 2021, and ending on June 30, 2022; and(2)in subsection (b), by striking July 1, 2021 each place it appears and inserting July 24, 2021.Passed the Senate June 24, 2021.Secretary